       Case 20-04009-elm Doc 42 Filed 03/26/21         Entered 03/26/21 11:05:04      Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



Signed March 26, 2021
                                           United States Bankruptcy Judge
______________________________________________________________________



                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                        FORT WORTH DIVISION

     In re:                                          §
                                                     § Case No. 19-44181-ELM
     DWAYNE PAUL BRIDGES and                         §
     DANA MICHELLE BRIDGES,                          § Chapter 7
                                                     §
              Debtors.                               §
                                                     §
     KAPITUS SERVICING, INC., AS                     §
     SERVICING AGENT FOR TVT                         §
     CAPITAL LLC,                                    §
                                                     §
              Plaintiff,                             §
     v.                                              § Adversary No. 20-04009
                                                     §
     DWAYNE PAUL BRIDGES,                            §
                                                     §
              Defendant.                             §

                           ORDER GRANTING IN PART, AND DENYING IN PART,
                                 DEFENDANT’S MOTION TO DISMISS

              Before the Court is the Rule 12(b)(6) Motion to Dismiss Certain Causes of Action in

     Amended Complaint [Docket No. 18] (the “Motion”) filed by Defendant Dwayne Paul Bridges

     (the “Defendant”) in relation to Kapitus Servicing, Inc.’s Amended Complaint to Determine Non-




                                                                                               Page 1
 Case 20-04009-elm Doc 42 Filed 03/26/21            Entered 03/26/21 11:05:04        Page 2 of 2




Dischargeability of Debt [Docket No. 8] (the “Complaint”) filed by Plaintiff Kapitus Servicing,

Inc., as Servicing Agent for TVT Capital LLC (the “Plaintiff”). Pursuant to the Motion, Defendant

requests the dismissal of the causes of action asserted by Plaintiff in the Complaint pursuant to 11

U.S.C. § 523(a)(2)(A) (the “523(a)(2)(A) Claim”) and 11 U.S.C. § 523(a)(4) (the “523(a)(4)

Claim”). In response to the Motion, Plaintiff filed its Response to Rule 12(b)(6) Motion to Dismiss

Certain Causes of Action in Amended Complaint [Docket No. 21] (the “Response”). On July 20,

2020, the Court entertained oral argument on the Motion.

        Having reviewed the Complaint, the Motion and the Response, and also considered the

arguments of counsel, on March 24, 2021, the Court rendered its oral ruling on the Motion in open

court (the “Ruling”) (unless separately defined herein, all capitalized terms appearing herein shall

have the meanings ascribed to such terms in the Ruling). Based upon the Ruling, which is

incorporated herein by reference, it is hereby:

        ORDERED that the Motion be and is hereby GRANTED IN PART, AND DENIED IN

PART, as set forth herein; it is further

        ORDERED that the 523(a)(2)(A) Claim be and is hereby DISMISSED WITH

PREJUDICE to the extent said claim is based upon the Landlord Representation and to the extent

said claim is based upon the Tax Representation; it is further

        ORDERED that the 523(a)(4) Claim be and is hereby DISMISSED WITH PREJUDICE

to the extent said claim is based upon the Defendant’s alleged fraud or defalcation while acting in

a fiduciary capacity and to the extent said claim is based upon the Defendant’s alleged larceny;

and it is further

        ORDERED that all other relief requested in the Motion be and is hereby DENIED.

                                  # # # END OF ORDER # # #




                                                                                              Page 2
